Citation Nr: 0820865	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975 with active duty for training in the National 
Guard from July 1985 to August 1985.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2002 rating decision of the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction over the claims folders was subsequently 
transferred to the RO in Buffalo, New York. 

The Board remanded the veteran's case for further development 
in December 2006.  It has since been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  The veteran's cervical spine was found to be normal on 
examination prior to entrance into active duty for training 
in the National Guard from July 1985 to August 1985; a 
chronic disorder of the cervical spine was present during 
this period of active duty for training.

2.  The veteran's Charcot joint of the left shoulder 
developed as a result of his service-connected syringomyelia 
of the cervical spine.


CONCLUSIONS OF LAW

1.  Syringomyelia of the cervical spine disability was 
incurred during active duty for training.  38 U.S.C.A. §§ 
101, 1110, 1111, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2007).






2.  Charcot joint of the left shoulder is proximately due to 
or the result of service-connected disability.  38 C.F.R. 
§ 3.310 (2006)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the initial disability-rating and effective-
date elements of his claim.  In addition, the evidence 
currently of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service or active duty for training.  38 U.S.C.A. 
§§ 101, 1110, 1131; 38 C.F.R. § .

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment.  This 
presumption of soundness can be rebutted by clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  Only 
such conditions as are recorded in the examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The medical evidence in this case, to include the report of a 
July 2002 VA examination, discloses that the veteran has 
syringomyelia of the cervical spinal cord as a result of 
injuries sustained in August 1982, when he fell 270 feet into 
the Niagara Falls Gorge.  

The report of examination for enlistment in the Army National 
Guard, apparently performed in January 1984, indicates that 
the veteran's cervical spine was found to be normal on 
clinical evaluation.  Therefore, the presumption of soundness 
applies.

Pursuant to the Board's December 2006 remand, the veteran was 
afforded a VA examination in August 2007.  The examiner 
diagnosed the appellant with cervical spine syrinx 
syringomyelia, reviewed the claims folders, and wrote that 
there was insufficient evidence to conclude that a cervical 
spine disability clearly and unmistakably existed prior to 
the veteran's period of active duty for training.   

In view of this evidentiary picture, the Board concludes that 
the evidence does not clearly and unmistakably establish that 
the cervical spine disability existed prior to service.  
Accordingly, the presumption of soundness has not been 
rebutted, and the appellant is entitled to service connection 
for a cervical spine disability.

The medical evidence also demonstrates that the veteran has 
Charcot joint of the left shoulder.  The report of a July 
2002 VA examination indicates that this disability developed 
secondary to the syringomyelia of the veteran's cervical 
spine.  There is no contrary medical opinion of record.  
Therefore, the Board also concludes that service connection 
is warranted for this disability.


ORDER

Service connection for syringomyelia of the cervical spine 
disability is granted.

Service connection for Charcot joint of the left shoulder is 
granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


